Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered March 30, 1998, convicting him of murder in the second degree (two counts), attempted robbery in the first degree (two counts), attempted robbery in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly instructed the jury that the accomplice status of the witness Jamaine Gibbs was a question of fact (see, CPL 60.22 [2] [b]; People v Basch, 36 NY2d 154). Further, the Supreme Court providently exercised its discretion in its evidentiary rulings (see, People v Schwartzman, 24 NY2d 241; People v Ashner, 190 AD2d 238), and in allowing the prosecutor to extensively cross-examine the defendant (see, People v Morgan, 66 NY2d 255; People v Overlee, 236 AD2d 133).
The defendant’s remaining contentions are without merit. Bracken, J. P., Friedmann, Luciano and Smith, JJ., concur.